Citation Nr: 0724198	
Decision Date: 08/06/07    Archive Date: 08/20/07

DOCKET NO.  04-01 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1953 to June 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of a Department of 
Veteran's Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for tinnitus.


REMAND

The veteran contends that he developed tinnitus as a result 
of serving in support of combat operations during the Korean 
War.  Specifically, the veteran contends that as a 
cryptographer he was routinely exposed to noise associated 
with Crypto Machines, and that he developed tinnitus as a 
result of this acoustic trauma.  

The veteran's service medical records are negative for a 
diagnosis or complaint of tinnitus.  The veteran, however, 
does not contend that his tinnitus first manifested during 
service, but rather that it manifested several years after 
his separation from service, but was related to noise 
exposure present during service.

An April 2005 response from the National Personnel Records 
Center shows that the veteran's service personnel records are 
presumed to have been destroyed in a fire in 1973 and cannot 
be reconstructed.  Available service records show that the 
veteran served with the "Hq. Co. 302nd Comm. Recon. Bn." and 
the "332nd Comm. Recon. Co."  However, because the veteran's 
service personnel records are unavailable, the veteran's 
precise in-service duties are unclear.  As a result, it is 
also unclear whether the veteran was exposed to acoustic 
trauma as a result of his in-service duties.

VA has a heightened duty to assist the veteran where his 
service records have been destroyed.  See Cuevas v. Principi, 
3 Vet. App. 542 (1992).  VA's duty to assist includes a duty 
to provide a medical examination or obtain a medical opinion 
when it is deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2006); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Because the 
veteran's available service records in this case do not 
demonstrate that his in-service duties involved exposure to 
acoustic trauma consistent with the subsequent development of 
tinnitus, the relationship between his tinnitus and his 
active duty is unclear.  As a VA examiner has not yet had the 
opportunity to review the veteran's claims folder and render 
an opinion as to whether the veteran's tinnitus is related to 
acoustic trauma in service, and such a relationship is 
unclear to the Board, the Board finds that a remand for an 
examination and etiological opinion is in order.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  Schedule the veteran for an 
audiological examination.  The claims 
folder should be made available to the 
medical professional providing the 
opinion for review in conjunction with 
rendering the opinion.  The report of 
examination should reflect that the 
claims folder was reviewed.

Based upon a review of the claims 
folder, the examiner should provide an 
opinion as to whether the veteran 
currently has tinnitus and, if so, 
whether it is at least as likely as not 
(50 percent probability or greater) 
that his tinnitus is causally related 
to his period of active service, 
including exposure to hazardous noise.  
Any opinions expressed by the examiner 
should be accompanied by a complete 
rationale.  

The veteran should be advised of the 
consequences of his failure to report 
for a scheduled examination, pursuant 
to 38 C.F.R. § 3.655 (2006).

2.  Then, readjudicate the claim for 
service connection for tinnitus.  If 
the decision remains adverse to the 
veteran, provide the veteran and his 
representative with a supplemental 
statement of the case and allow him the 
appropriate opportunity for response.  
Thereafter, return the case to the 
Board for the purpose of appellate 
disposition.  The Board intimates no 
opinion as to the ultimate outcome of 
this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



